Citation Nr: 1757286	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2017, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  This being the case here, the TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.  This matter will be addressed in the REMAND section of the decision.

Importantly, the Board notes that the Veteran, in October 2017, perfected an appeal of the denials of service connection for hearing loss and tinnitus.  Those claims have not been certified to the Board to date, however.  As such, they will not be addressed in this decision but, if maintained on appeal, will be subject to a forthcoming decision.


FINDING OF FACT

The Veteran's PTSD symptoms have more closely approximated social impairment with reduced reliability and productivity.  His symptoms have not approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.
CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do no give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2017).   Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

The Veteran contends that his service-connected PTSD warrants an initial disability rating in excess of 50 percent.  The Veteran's PTSD is currently rated 50 percent under DC 9411 under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2017).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In an August 2011 VA examination report, the Veteran was diagnosed with mid-moderate PTSD and severe, recurrent major depression.  He was assigned a Global Assessment of Functioning (GAF) score of 50.  The examiner noted that the Veteran's had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he divorced his first wife as soon as he left the military in 1973 and remarried ten years later.  His second wife died of cancer in 2006.  Since then, he noted that she had been his social outlet and that he was now isolated from others, rarely left his house, and had little social or emotional support.  

The VA examiner noted that the Veteran had no mental health treatment until his wife died.  He came to the VA with symptoms of depression in 2007.  Since then, the examiner reported that the Veteran's PTSD symptoms had worsened while his depression continued.  The VA examiner noted that the Veteran had symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

In a June 2017 hearing, the Veteran testified that his PTSD symptoms had not worsened, but he thought that his PTSD should have been rated higher when he was initially granted service connection.  He stated that he spent most of his time by himself.  

In a June 2017 Disability Benefits Questionnaire (DBQ), the examiner noted that it was impossible to differentiate between the Veteran's PTSD and depression symptoms.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's symptoms of avoidance of crowds, intensive memories, nightmares, hypervigilance, and anxiety were all related to his PTSD.  The Veteran had PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  

In a November 2017 DBQ, the Veteran was diagnosed with PTSD and major depressive disorder (MDD).  The examiner noted that it was difficult to delineate the Veteran's PTSD symptoms from his depression caused by his prostate cancer and his continued grief over his wife's battle with cancer and her subsequent death.  The examiner further noted that the Veteran's diagnoses were independent of each other and resulted from separate etiologies.  However, the symptoms that compromised each disorder were similar and overlapped significantly.  The Veteran had depression secondary to his inability to function sexually, his prostate problems, and his wife's death.  

The VA examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported no suicide attempts, no psychiatric hospitalizations, no ongoing counseling, but he took medication and saw a VA psychiatrist about every six months.  

The Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner observed that the Veteran was well groomed, attired appropriately, was very verbal, and volunteered information.  The Veteran spoke freely about his deceased wife and his prostate cancer residuals.  He reported no hallucinations, delusions, and had a good reality contact.  

In light of the above evidence, the Board finds that the currently assigned initial 50 percent rating for PTSD is appropriate, and no higher rating is warranted at this time, to include 'staged' ratings.  A disability rating in excess of 50 percent is not warranted under DC 9411 because the Veteran's symptoms have not approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411 (2017).  On the contrary, in the August 2011 VA examination report and the June 2017 DBQ, the examiner evaluated the Veteran as having occupational and social impairment with reduced reliability and productivity.  In the November 2017 DBQ, the examiner thought that the Veteran's occupational and social impairment was even better, having impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The evidence does not reflect that the Veteran's PTSD symptoms are of such frequency, severity, and duration to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which would warrant a disability rating in excess of 50 percent.  The Board acknowledges that in August 2011 the Veteran was noted to have suicidal ideation and difficulty adapting to stressful circumstances.  However, in the November 2017 DBQ, the Veteran denied suicide attempts.  The presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The pertinent issue is the level of occupational and social impairment resulting from the Veteran's symptomatology.  When the Veteran's total disability picture is considered, his symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  38 C.F.R. § 4.130, DC 9411 (2017).  Specifically, VA treatment records and examination reports indicated that he was well groomed, attired appropriately, was very verbal, and volunteered information.  The Veteran spoke freely about his deceased wife and his prostate cancer residuals.  He reported no hallucinations, delusions, and had a good reality contact.  In the absence of any clinical findings that would warrant an increased evaluation for the Veteran's PTSD above 50 percent, the claim must accordingly be denied

The Board has not overlooked Veteran's lay statements and testimony with regard to the nature and severity of his service-connected PTSD.  The Veteran is competent to report on factual matters for which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent to determine how severe his PTSD is in light of the applicable diagnostic criteria, and in the absence of specialized medical training, which in this case he has not established.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As such, the Board has accorded the objective medical findings and evaluations provided by August 2011 VA examiner, the June 2017 DBQ examiner, and the November 2017 DBQ examiner greater probative weight in determining that the nature and severity of the Veteran's PTSD throughout the appeal period does not more nearly approximate a 70 percent disability rating.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationales.  The Board concludes that the preponderance of the evidence is against the Veteran's increased rating claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

As noted above, the Board has found that the record raises a claim for TDIU.  This claim was found to be moot in an April 2017 rating decision, on the basis that the Veteran is in receipt of a 100 percent evaluation for prostate cancer.

There are two problems with this analysis at this juncture.  First, in an August 2017 rating decision, the RO proposed reducing this evaluation to 20 percent; it is not clear at present how will this will be resolved.  Second, even if this evaluation is not effectuated, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot a claim of entitlement to TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (2012).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Id. at 293-94.  As noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C. § 1114(s) if VA finds the separate disability supports TDIU independent of the other 100 percent disability rating.  Under those circumstances, there was no "duplicate counting of disabilities."  See id.  

Here, the Veteran is separately service connected for PTSD (50 percent disabling) and erectile dysfunction and surgical scars (zero percent disabling).  Under the present circumstances, those disabilities should be considered under Bradley in regard to TDIU.  Moreover, if the prostate cancer rating reduction to 20 percent were to be effectuated, the claim for TDIU would certainly not be moot, and all service-connected disabilities would warrant consideration under Bradley.  Either way, the Board is compelled to provide the Veteran appropriate notification and adjudication before making a determination on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his TDIU claim.

2.  After reaching a determination as to the proposed reduction of the prostate cancer rating from 100 percent to 20 percent, adjudicate the TDIU claim.  If the determination of this claim is unfavorable, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


